Exhibit 10.2

 

Execution Version

 

CREDIT AGREEMENT

 

Dated as of April 1, 2019

 

among

 

FIVE STAR SENIOR LIVING INC.,

 

as Borrower,

 

THE GUARANTORS NAMED HEREIN,

 

as Guarantors,

 

SENIOR HOUSING PROPERTIES TRUST,

 

as Lender

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

 

1

 

SECTION 1.01

 

Certain Defined Terms

 

1

 

SECTION 1.02

 

Computation of Time Periods; Other Definitional Provisions

 

6

 

ARTICLE II AMOUNTS AND TERMS OF THE REVOLVING CREDIT ADVANCES

 

6

 

SECTION 2.01

 

The Revolving Credit Advances

 

6

 

SECTION 2.02

 

Making the Revolving Credit Advances

 

6

 

SECTION 2.03

 

Repayment of Revolving Credit Advances

 

7

 

SECTION 2.04

 

Prepayments

 

7

 

SECTION 2.05

 

Interest

 

7

 

SECTION 2.06

 

Payments and Computations

 

7

 

SECTION 2.07

 

Use of Proceeds

 

8

 

SECTION 2.08

 

Evidence of Debt

 

8

 

ARTICLE III CONDITIONS OF LENDING

 

8

 

SECTION 3.01

 

Conditions Precedent to Initial Revolving Credit Advance

 

8

 

SECTION 3.02

 

Conditions Precedent to Each Borrowing

 

9

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

 

9

 

SECTION 4.01

 

Representations and Warranties of the Loan Parties

 

9

 

ARTICLE V COVENANTS OF THE LOAN PARTIES

 

11

 

SECTION 5.01

 

Affirmative Covenants

 

11

 

SECTION 5.02

 

Negative Covenants

 

12

 

SECTION 5.03

 

Reporting Requirements

 

13

 

ARTICLE VI EVENTS OF DEFAULT

 

14

 

SECTION 6.01

 

Events of Default

 

14

 

ARTICLE VII GUARANTY

 

16

 

SECTION 7.01

 

Guaranty; Limitation of Liability

 

16

 

SECTION 7.02

 

Guaranty Absolute

 

16

 

SECTION 7.03

 

Waivers and Acknowledgments

 

17

 

SECTION 7.04

 

Subrogation

 

18

 

SECTION 7.05

 

Indemnification by Guarantors

 

19

 

SECTION 7.06

 

Subordination

 

19

 

SECTION 7.07

 

Continuing Guaranty

 

20

 

ARTICLE VIII MISCELLANEOUS

 

20

 

SECTION 8.01

 

Amendments, Etc.

 

20

 

SECTION 8.02

 

Notices, Etc.

 

20

 

 

--------------------------------------------------------------------------------



 

SECTION 8.03

 

No Waiver; Remedies

 

21

 

SECTION 8.04

 

Costs and Expenses

 

21

 

SECTION 8.05

 

Binding Effect

 

22

 

SECTION 8.06

 

Assignments

 

22

 

SECTION 8.07

 

Execution in Counterparts

 

23

 

SECTION 8.08

 

Severability

 

23

 

SECTION 8.09

 

Usury Not Intended

 

23

 

SECTION 8.10

 

Release of Collateral

 

23

 

SECTION 8.11

 

Arbitration

 

24

 

SECTION 8.12

 

Governing Law

 

24

 

SECTION 8.13

 

No Fiduciary Duties

 

24

 

SECTION 8.14

 

LIABILITY OF TRUSTEES, ETC.

 

24

 

 

 

 

 

 

 

SCHEDULES

 

 

 

 

 

 

 

 

 

 

 

Schedule I

 

Mortgaged Properties

 

 

 

 

--------------------------------------------------------------------------------



 

CREDIT AGREEMENT

 

CREDIT AGREEMENT dated as of April 1, 2019 (this “Agreement”) among FIVE STAR
SENIOR LIVING INC., a Maryland corporation (“FVE” or the “Borrower”), the
entities listed on the signature pages hereof as “Guarantors” (the
“Guarantors”), and SENIOR HOUSING PROPERTIES TRUST, a Maryland real estate
investment trust (“SNH” and with its successors and assigns as Lender hereunder,
the “Lender”).

 

WHEREAS, FVE, on behalf of itself and certain of its Subsidiaries, and SNH, on
behalf of itself and certain of its Subsidiaries, have entered into a certain
Transaction Agreement dated as of even date herewith (as amended, the
“Transaction Agreement”) pursuant to which FVE and SNH have agreed to
restructure their relationship; and

 

WHEREAS, FVE and SNH are entering into this Agreement contemporaneously with the
Transaction Agreement, and pursuant to this Agreement SNH will provide a line of
credit to FVE upon the terms and conditions set forth herein;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and subject to the terms and conditions hereof
and on the basis of the representations and warranties herein set forth, the
parties hereby agree as follows.

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01  Certain Defined Terms.

 

(a)                                 Unless the context indicates otherwise, all
terms used herein and not otherwise defined herein shall have the meanings
provided for such terms in the Transaction Agreement.

 

(b)                                 As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Agreement” has the meaning specified in the recital of parties to this
Agreement.

 

“Bankruptcy Law” means any applicable law governing a proceeding of the type
referred to in Section 6.01(f) or Title 11, U.S. Code, or any similar foreign,
federal or state law for the relief of debtors.

 

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

 

“Borrower’s Account” means an account of the Borrower specified in writing to
the Lender from time to time.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Collateral” means all “Collateral” and all “Mortgaged Property” referred to in
the Collateral Documents and all other property that is or is intended to be
subject to any Lien in favor of the Lender and includes, without limitation, all
Mortgaged Properties.

 

--------------------------------------------------------------------------------



 

“Collateral Documents” means the Security Agreement, the Mortgages and any other
agreement entered into by a Loan Party that creates or purports to create a Lien
in favor of the Lender.

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Debt for Borrowed Money” of any Person means all items that, in accordance with
GAAP, would be classified as indebtedness on a Consolidated balance sheet of
such Person

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Dollars” and the “$” each means lawful currency of the United States of
America.

 

“Effective Date” means the first date on which the conditions set forth in
Article III shall be satisfied.

 

“Environmental Action” means any enforcement action, suit, demand, demand
letter, claim of liability, notice of non-compliance or violation, notice of
liability or potential liability, investigation, enforcement proceeding, consent
order or consent agreement relating in any way to any Environmental Law, any
Environmental Permit or Hazardous Material or arising from alleged injury or
threat to health or safety from exposure to Hazardous Materials or to the
environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

 

“Environmental Law” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation relating to pollution or protection of the
environment, or natural resources, including, without limitation, those relating
to the use, handling, transportation, treatment, storage, disposal, release or
discharge of Hazardous Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Good Faith Contest” means the contest of an item as to which:  (a) such item is
contested in good faith, by appropriate proceedings, (b) reserves that are
adequate are established with respect to such

 

2

--------------------------------------------------------------------------------



 

contested item in accordance with GAAP and (c) the failure to pay or comply with
such contested item during the period of such contest could not reasonably be
expected to result in a Material Adverse Effect.

 

“Guaranteed Obligations” has the meaning specified in Section 7.01.

 

“Guarantors” has the meaning specified in the recital of parties to this
Agreement.

 

“Guaranty” means the Guaranty by the Guarantors pursuant to Article VII.

 

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls, radon gas and mold and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.

 

“Healthcare Asset” means any facility (including, without limitation, each
skilled nursing facility, assisted living facility, memory care or independent
living facility) which provides independent living or any level of geriatric
care, nursing care, home care, medical care (including sub-acute care), assisted
living, rehabilitative services or assistance with activities of daily living,
whether or not licensed as a skilled-nursing facility, intermediate care
facility, assisted living facility, personal care facility, outpatient clinic or
hospital (including any long term acute care hospital), owned by the Borrower or
any of its Subsidiaries.

 

“Indemnified Party” has the meaning specified in Section 7.06(a).

 

“Lender” has the meaning specified in the recitals of parties to this Agreement.

 

“Lender’s Account” means an account of the Lender specified in writing to the
Borrower from time to time.

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

“Liquidity”  means, as of any determination date, the amount of (a) unencumbered
cash and cash equivalents of FVE, and (b) FVE’s available borrowing capacity
under its revolving credit facilities or similar on-demand sources of liquidity
(other than under this Agreement).

 

“Loan Documents” means (a) this Agreement, (b) the Collateral Documents and
(c) each other agreement or instrument now or hereafter executed and delivered
by a Loan Party in connection with, pursuant to or relating to this Agreement
(but excluding any Transaction Documents), in each case, as amended.

 

“Loan Parties” means the Borrower and the Guarantors (each, a “Loan Party”).

 

“Margin Stock” has the meaning specified in Regulation U.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations or prospects of the Borrower and
its Subsidiaries, taken as a whole, (b) the rights and remedies of the Lender
under the Loan Documents or (c) the ability of the Loan Parties, taken as a
whole, to perform their Obligations under the Loan Documents.

 

3

--------------------------------------------------------------------------------



 

“Material Debt” means any Debt for Borrowed Money of any Loan Party or any
Subsidiary of a Loan Party that is outstanding in a principal amount of
$10,000,000 or more or, in each case (i) whether or not the primary obligation
of the applicable obligor, (ii) whether the subject of one or more separate debt
instruments or agreements, and (iii) exclusive of Debt for Borrowed Money
outstanding under this Agreement.

 

“Maximum Rate” means the maximum nonusurious interest rate under applicable law.

 

“Mortgaged Properties” means the properties listed on Schedule I hereto.

 

“Mortgages” has the meaning specified in Section 3.01(a)(ii).

 

“Notice of Borrowing” has the meaning specified in Section 2.02.

 

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind arising under the Loan Documents,
including, without limitation, any liability of such Person on any claim,
whether or not the right of any creditor to payment in respect of such claim is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
disputed, undisputed, legal, equitable, secured or unsecured, and whether or not
such claim is discharged, stayed or otherwise affected by any proceeding
referred to in Section 6.01(f).  Without limiting the generality of the
foregoing, the Obligations of any Loan Party under the Loan Documents include
(a) the obligation to pay principal, interest, charges, expenses, fees,
attorneys’ fees and disbursements, indemnities and other amounts payable by such
Loan Party under any Loan Document and (b) the obligation of such Loan Party to
reimburse any amount in respect of any of the foregoing that the Lender, in its
sole discretion, may elect to pay or advance on behalf of such Loan Party.

 

“Permitted Liens” means such of the following:  (a) Liens for taxes, assessments
and governmental charges or levies not yet due and payable or, if due and
payable, not yet delinquent, or subject to a Good Faith Contest; (b) Liens
imposed by law, such as materialmen’s, mechanics’, carriers’, workmen’s and
repairmen’s Liens and other similar Liens arising in the ordinary course of
business securing obligations that (i) are either not overdue for a period of
more than 30 days or are subject to a Good Faith Contest and (ii) individually
or together with all other Permitted Liens outstanding on any date of
determination do not materially adversely affect the use of the property to
which they relate; (c) pledges or deposits to secure obligations under workers’
compensation or unemployment laws or similar legislation or to secure public or
statutory obligations; (d) easements, zoning restrictions, rights of way and
other encumbrances on title to real property that do not render title to the
property encumbered thereby unmarketable or materially adversely affect the use
or value of such property for its present purposes; (e) Tenancy Leases; and
(f) deposits to secure trade contracts (other than for debt), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business.

 

“Post Petition Interest” has the meaning specified in Section 7.07(c).

 

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

 

“Primary Facility” means the Amended and Restated Credit Agreement dated as of
February 24, 2017 by and among FVE and the subsidiaries of FVE identified
therein as guarantors, Citibank, N.A., in its capacity as administrative agent
and collateral agent, the financial institutions identified therein as lender
parties and RBC Capital Markets, as syndication agent, with Citigroup Global
Markets Inc. and

 

4

--------------------------------------------------------------------------------



 

RBC Capital Markets as joint lead arrangers and joint book running managers, as
amended, supplemented or otherwise modified from time to time, or such other
facility as replaces or refinances such credit agreement.

 

“Real Property” means all right, title and interest of the Borrower and each of
its Subsidiaries in and to any land and any improvements located thereon,
together with all equipment, furniture, materials, supplies, personal property
and all other rights and property within the scope of the definition of
Mortgaged Property (as defined in any Mortgage) in which such Person has an
interest now or hereafter located on or used in connection with such land and
improvements, and all appurtenances, additions, improvements, renewals,
substitutions and replacements thereof now or hereafter acquired by such Person.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Responsible Officer” means, with respect to any Loan Party, any officer of, or
any officer of any general partner or managing member of, such Loan Party, which
officer has (a) responsibility for performing the underlying function that is
the subject of the action required of such officer hereunder, or (b) supervisory
responsibility for such an officer.

 

“Revolving Credit Advance” has the meaning specified in Section 2.01.

 

“Revolving Credit Commitment” means $25,000,000.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lender’s Revolving Credit Commitment at such time.

 

“Secured Obligations” means, collectively, the “Secured Obligations” as defined
in the Security Agreement and the “Obligations” as defined in the Mortgages.

 

“Security Agreement” has the meaning specified in Section 3.01(a)(i).

 

“Subordinated Obligations” has the meaning specified in Section 7.07(a).

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) 50% or more of
(a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate, in each case, is at the time directly or indirectly owned
or controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

 

“Tangible Net Worth”  means as to a particular Person and date, the excess of
total assets over total liabilities of such Person on such date, each as
determined in accordance with GAAP, excluding, however, from total assets:
(a) goodwill, organizational expenses, research and development expenses,
trademarks, trade names, copyrights, patents, patent applications, licenses and
rights thereof, and other similar intangibles, (b) all deferred charges or
unamortized debt discount and expense, (c) all reserves carried and not deducted
from assets, (d) treasury stock and capital stock, obligations or other
securities of, or capital contributions to, or investments in, any subsidiary,
(e) deferred gain, and (f) any items not included in clauses (a) through
(e) above that are treated as intangibles in conformity with GAAP.

 

5

--------------------------------------------------------------------------------



 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including all backup withholding), assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

 

“Tenancy Leases” means operating leases, subleases, licenses, occupancy
agreements and rights-of-use entered into by the Borrower or any of its
Subsidiaries in its capacity as a lessor or a similar capacity in the ordinary
course of business that do not materially and adversely affect the use of any
Healthcare Asset or other Real Property encumbered thereby for its intended
purpose (excluding any lease entered into in connection with a sale and
leaseback transaction).

 

“Termination Date” means the earlier of (a) January 1, 2020 or, if the
Conversion Time is extended to 12:00:01 a.m. on January 1, 2021, then January 1,
2021, and (b) the date of termination in whole of the Revolving Credit
Commitment pursuant to Section 6.01; provided, however, SNH, in its sole
discretion without any obligation to do so, may extend the date set forth in
clause (a) of this definition to a date that is not later than 1 year following
the date otherwise provided for in such clause (a).

 

“Transaction Agreement” has the meaning specified in the recitals to this
Agreement.

 

“Transaction Documents” means the Transaction Agreement and each other document
(other than this Agreement or any other Loan Document) included in the
definition of “Transaction Documents” provided in the Transaction Agreement.

 

“Unused Revolving Credit Commitment” means, with respect to the Lender at any
date of determination, (a) the Lender’s Revolving Credit Commitment minus
(b) the sum of the aggregate principal amount of all Revolving Credit Advances
outstanding at such time.

 

SECTION 1.02  Computation of Time Periods; Other Definitional Provisions.  In
this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”.  References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms.  References in this Agreement to “Sections”,
“Articles”, “Exhibits” and “Schedules” are to sections, articles, exhibits and
schedules herein and hereto unless otherwise indicated.  Unless explicitly set
forth to the contrary, a reference to “Subsidiary” means a Subsidiary of the
Borrower or a Subsidiary of such Subsidiary.  Titles and captions of Articles,
Sections, subsections and clauses in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement.

 

ARTICLE II
AMOUNTS AND TERMS OF THE REVOLVING CREDIT ADVANCES

 

SECTION 2.01  The Revolving Credit Advances.  The Lender agrees, on the terms
and conditions hereinafter set forth, to make advances (each, a “Revolving
Credit Advance”) to the Borrower from time to time on any Business Day during
the period from the Effective Date until the Termination Date in an amount for
each such Revolving Credit Advance not to exceed the Lender’s Unused Revolving
Credit Commitment at such time.  Within the limits of the Lender’s Unused
Revolving Credit Commitment and prior to the Termination Date, the Borrower may
borrow under this Section 2.01, prepay pursuant to Section 2.04 and reborrow
under this Section 2.01.

 

SECTION 2.02  Making the Revolving Credit Advances.  Each borrowing hereunder
shall be made on notice, given not later than 10:00 AM (Boston, Massachusetts
time) one Business Day

 

6

--------------------------------------------------------------------------------



 

prior to the date of the proposed borrowing by the Borrower to the Lender.  Each
such notice of a borrowing (a “Notice of Borrowing”) shall be by telephone,
confirmed immediately in writing, or e-mail, specifying therein the requested
date and amount of such borrowing.  Upon fulfillment of the applicable
conditions set forth in Article III, the Lender will make such funds available
to the Borrower by wire transfer of immediately available funds to the
Borrower’s Account.  Each Notice of Borrowing shall be irrevocable and binding
on the Borrower.

 

SECTION 2.03  Repayment of Revolving Credit Advances.  The Borrower shall repay
to the Lender on the Termination Date the aggregate outstanding principal amount
of the Revolving Credit Advances then outstanding, together with all accrued but
unpaid interest and all other unpaid Obligations.

 

SECTION 2.04  Prepayments.  The Borrower may, upon not less than one Business
Day’s notice to the Lender stating the proposed date and aggregate principal
amount of the prepayment, and if such notice is given the Borrower shall, prepay
the outstanding aggregate principal amount of the Revolving Credit Advances in
whole or ratably in part, together with accrued interest to the date of such
prepayment on the aggregate principal amount prepaid; provided, however, that
each partial prepayment shall be not less than $25,000 or, if less, the amount
of the Revolving Credit Advances outstanding.

 

SECTION 2.05  Interest.

 

(a)                                 Scheduled Interest.  The Borrower shall pay
interest on the unpaid principal amount of each Revolving Credit Advance owing
to the Lender from the date of such Revolving Credit Advance until such
principal amount shall be paid in full, at a rate per annum of 6.00%, payable
monthly in arrears on the last day of each calendar month and on the date such
Revolving Credit Advance shall be paid in full.

 

(b)                                 Default Interest.  Upon the occurrence and
during the continuance of any Event of Default, the Borrower shall pay interest
on (i) the unpaid principal amount of each Revolving Credit Advance owing to the
Lender, payable in arrears on the dates referred to in clause (a) above and on
demand, at a rate per annum of 8.00% and (ii) to the fullest extent permitted by
law, the amount of any interest, fee or other amount payable under the Loan
Documents that is not paid when due, from the date such amount shall be due
until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum of 8.00%.

 

SECTION 2.06  Payments and Computations.

 

(a)                                 The Borrower shall make each payment
hereunder, without counterclaim or setoff, not later than 12:00 Noon (Boston,
Massachusetts time) on the day when due in U.S. dollars to the Lender at the
Lender’s Account in same day funds, with payments being received by the Lender
after such time being deemed to have been received on the next succeeding
Business Day.

 

(b)                                 All computations of interest shall be made
by the Lender on the basis of a year of 365 or 366 days, as the case may be, in
each case for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest, fees or
commissions are payable.  Each determination by the Lender of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

(c)                                  Whenever any payment hereunder shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest or commitment fee, as
the case may be.

 

7

--------------------------------------------------------------------------------



 

(d)                                 Whenever any payment received by the Lender
under this Agreement or any of the other Loan Documents is insufficient to pay
in full all amounts due and payable to the Lender under or in respect of this
Agreement and the other Loan Documents on any date, such payment shall be
distributed by the Lender and applied by Lender to the Obligations in such order
as the Lender may, in its sole discretion determine.

 

SECTION 2.07  Use of Proceeds.  The proceeds of the Revolving Credit Advances
shall be available (and the Borrower agrees that it shall use such proceeds) for
working capital needs and other general corporate purposes only; provided that
such proceeds may not (directly or indirectly) be used to fund any Restricted
Payment.

 

SECTION 2.08  Evidence of Debt.  The Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the indebtedness of the
Borrower to the Lender resulting from each Revolving Credit Advance from time to
time, including the amounts of principal and interest payable and paid to the
Lender from time to time hereunder.  This Agreement shall be deemed to comprise
conclusive evidence for all purposes of the indebtedness resulting from the
Revolving Credit Advances.

 

ARTICLE III
CONDITIONS OF LENDING

 

SECTION 3.01  Conditions Precedent to Initial Revolving Credit Advance.  The
obligation of the Lender to make its initial Revolving Credit Advance hereunder
is subject to the satisfaction of the following conditions precedent before or
concurrently with such initial Revolving Credit Advance:

 

(a)                                 The Lender shall have received on or before
the day of such initial Revolving Credit Advance the following, each dated such
day (unless otherwise specified), in form and substance satisfactory to the
Lender:

 

(i)                                     A security agreement in form and
substance satisfactory to Lender (as amended, the “Security Agreement”), duly
executed by each Loan Party that owns Mortgaged Properties, together with
evidence that all other action that the Lender may reasonably deem necessary or
desirable in order to perfect and protect the first priority liens and security
interests created under the Security Agreement has been taken.

 

(ii)                                  With respect to each Mortgaged Property,
deeds of trust, trust deeds and mortgages in form and substance satisfactory to
the Lender (in each case, with such changes as may be required to account for
local law matters and otherwise satisfactory in form and substance to the
Lender) (as amended, the “Mortgages”), in each case duly executed by the
appropriate Loan Party, together with such other consents, agreements and
confirmations of lessors and third parties as the Lender may reasonably deem
necessary or desirable, and evidence that all other action that the Lender may
reasonably deem necessary or desirable in order to create, when recorded, valid
first and subsisting Liens on the property described in each Mortgage, has been
taken.

 

(iii)                               This Agreement duly executed by the Loan
Parties and the other parties thereto.

 

(iv)                              Such financial, business and other information
regarding each Loan Party and its Subsidiaries as the Lender shall have
reasonably requested.

 

8

--------------------------------------------------------------------------------



 

(v)                                 Evidence of insurance reasonably
satisfactory to the Lender.

 

SECTION 3.02  Conditions Precedent to Each Borrowing.  The obligation of the
Lender to make a Revolving Credit Advance on the occasion of each borrowing
hereunder (including the initial borrowing) shall be subject to the satisfaction
of the conditions set forth in Section 3.01 (to the extent not previously
satisfied pursuant to that Section) and the further conditions precedent that on
the date of such borrowing, (A) the following statements shall be true and
(B) the Lender shall have received (x) a Notice of Borrowing, for such
borrowing, and (y) a certificate signed by a Responsible Officer of the Borrower
dated the date of such borrowing stating that:

 

(i)                                     the representations and warranties
contained in each Loan Document are true and correct in all material respects on
and as of such date (except that those that expressly relate to a prior date
shall be true as though made on and as of such prior date), before and after
giving effect to such borrowing, and, the application of the proceeds therefrom;

 

(ii)                                  no Default or Event of Default has
occurred and is continuing, or would result from such borrowing, or from the
application of the proceeds therefrom; and

 

(iii)                               the Loan Parties have no undrawn
availability under the Primary Facility (if one is then in effect).

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01  Representations and Warranties of the Loan Parties.  Each Loan
Party represents and warrants as follows:

 

(a)                                 Organization and Powers; Qualifications and
Good Standing.  Each Loan Party and each of its Subsidiaries and each general
partner or managing member, if any, of each Loan Party (i) is a corporation,
limited liability company or partnership duly incorporated, organized or formed,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, organization or formation, (ii) is duly qualified and in good
standing as a foreign corporation, limited liability company or partnership in
each other jurisdiction in which it owns or leases property or in which the
conduct of its business requires it to so qualify or be licensed except where
the failure to so qualify or be licensed could not reasonably be expected to
result in a Material Adverse Effect and (iii) has all requisite corporate,
limited liability company or partnership power and authority to own or lease and
operate its properties and to carry on its business as now conducted and as
proposed to be conducted.

 

(b)                                 Due Authorization; No Conflict.  The
execution and delivery by each Loan Party and of each general partner or
managing member (if any) of each Loan Party of each Loan Document to which it is
or is to be a party, and the performance of its obligations thereunder, and the
consummation of the transactions contemplated by the Loan Documents, are within
the corporate, limited liability company or partnership powers of such Loan
Party, general partner or managing member, have been duly authorized by all
necessary corporate, limited liability company or partnership action, and do not
(i) contravene the charter or bylaws, operating agreement, partnership agreement
or other governing document of such Loan Party, general partner or managing
member, (ii) violate any law, rule, regulation (including, without limitation,
Regulation X of the Board of Governors of the Federal Reserve System), order,
writ, judgment, injunction, decree, determination or award, (iii) conflict with
or result in the breach of, or constitute a default or require any payment to be
made under, any agreement or instrument binding on or affecting any Loan Party,
any of its Subsidiaries or any of their properties, or any general partner or
managing member of any Loan Party or (iv) except for the Liens created under the

 

9

--------------------------------------------------------------------------------



 

Loan Documents, result in or require the creation or imposition of any Lien upon
or with respect to any of the properties of any Loan Party or any of its
Subsidiaries.  No Loan Party or any of its Subsidiaries is in violation of any
such law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award or in breach of any such contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument, the violation or
breach of which could reasonably be expected to result in a Material Adverse
Effect.

 

(c)                                  Authorizations and Consents.  Except for
and the approval of any federal or state licensing agencies or permitting boards
that may be required in connection with any change of ownership or other state
or federal review process triggered by an exercise of certain remedies available
to the Lender under this Agreement, the Guaranty or the other Loan Documents, no
authorization or approval or other action by, and no notice to or filing with,
any Governmental Authority or regulatory body or any other third party is
required for (i) the due execution, delivery, recordation, filing or performance
by any Loan Party or any general partner or managing member of any Loan Party of
any Loan Document to which it is or is to be a party or for the consummation of
the transactions contemplated by the Loan Documents, or (ii) the grant by any
Loan Party (or the general partner or managing member of such Loan Party) of the
Liens granted by it pursuant to the Collateral Documents.

 

(d)                                 Binding Obligation.  This Agreement has
been, and each other Loan Document when delivered hereunder will have been, duly
executed and delivered by each Loan Party party thereto.  This Agreement is, and
each other Loan Document when delivered hereunder will be, the legal, valid and
binding obligation of each Loan Party party thereto, enforceable against such
Loan Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditor’s rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

(e)                                  Margin Regulations.  No Loan Party is
engaged in the business of extending credit for the purpose of purchasing or
carrying Margin Stock, and no proceeds of any Revolving Credit Advance will be
used to purchase or carry any Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any Margin Stock.

 

(f)                                   Certain Governmental Regulations.  Neither
any Loan Party nor any of its Subsidiaries nor any general partner or managing
member of any Loan Party, as applicable, is an “investment company”, or
“promoter” or “principal underwriter” for, an “investment company”, as such
terms are defined in the Investment Company Act of 1940, as amended.

 

(g)                                  Creation of Liens; Ownership and Title. 
Upon the completion of all filings, recordings and other actions necessary to
perfect and protect the security interest in the Collateral, the Collateral
Documents will create in favor of the Lender a valid Lien in the Collateral
securing the payment of the Secured Obligations.  Each Guarantor has good,
marketable and insurable fee simple title to each Mortgaged Property as to which
it is identified as the owner in Schedule I free and clear of any Lien, except
for Permitted Liens and the liens and security interests created under the Loan
Documents.  The Loan Parties are the legal and beneficial owners of the other
Collateral, free and clear of any Lien, except for Permitted Liens and the liens
and security interests created under the Loan Documents.

 

(h)                                 Compliance with Laws.  Each Loan Party and
each Subsidiary is in compliance with the requirements of all laws, rules and
regulations, and all permits and licenses, applicable to it and its business,
where the failure to so comply could reasonably be expected to result in a
Material Adverse Effect.

 

10

--------------------------------------------------------------------------------



 

ARTICLE V
COVENANTS OF THE LOAN PARTIES

 

SECTION 5.01  Affirmative Covenants.  From the date hereof until the Termination
Date, or, if later, so long as any Revolving Credit Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid (other
than contingent indemnification obligations for which no claims have been
asserted), or the Lender shall have any Revolving Credit Commitment hereunder,
each Loan Party will:

 

(a)                                 Compliance with Laws, Etc.  Comply, and
cause each of its Subsidiaries to comply, in all material respects, with all
applicable laws, rules, regulations and orders to which each of them is subject
and obtain and maintain in effect all licenses, certificates, permits,
franchises and other governmental authorizations necessary to the ownership of
their respective properties or to the conduct of their respective businesses, in
each case to the extent necessary to ensure that non-compliance with such laws,
rules, regulations and orders or failures to obtain or maintain in effect such
licenses, certificates, permits, franchises and other governmental
authorizations would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

(b)                                 Payment of Taxes, Etc.  Pay and discharge,
and cause each of its Subsidiaries to pay and discharge, before the same shall
become delinquent, (i) all Taxes imposed upon it or upon its property and
(ii) all lawful claims that, if unpaid, might by law become a Lien upon its
property; provided, however, that neither the Loan Parties nor any of their
Subsidiaries shall be required to pay or discharge any such Tax that is the
subject of a Good Faith Contest, unless and until any Lien resulting therefrom
attaches to its property and becomes enforceable against its other creditors.

 

(c)                                  Maintenance of Insurance.  Maintain, and
cause each of its Subsidiaries to maintain, insurance (including, with respect
to the Mortgaged Properties, the insurance required by the terms of the
Mortgages) with responsible and reputable insurance companies or associations in
such amounts and covering such risks as is usually carried by companies engaged
in similar businesses and owning similar properties in the same general areas in
which such Loan Party or such Subsidiaries operate.

 

(d)                                 Preservation of Partnership or Corporate
Existence, Etc.  Preserve and maintain, and cause each of its Subsidiaries to
preserve and maintain, its existence (corporate or otherwise), legal structure,
legal name, rights (charter and statutory), permits, licenses, approvals,
privileges and franchises, except, in the case of Subsidiaries of the Borrower
only, if in the reasonable business judgment of such Subsidiary it is in its
best economic interest not to preserve and maintain such rights or franchises
and such failure to preserve such rights or franchises could not reasonably be
expected to result in a Material Adverse Effect.

 

(e)                                  Visitation Rights.  At any reasonable time
and from time to time, permit any of the Lender, or any agent or representatives
thereof, upon reasonable prior notice and during regular business hours, to
examine and make copies of and abstracts from the records and books of account
of, and visit the Mortgaged Properties, and to discuss the affairs, finances and
accounts of any Loan Party with any of their general partners, managing members,
officers or directors and with their independent certified public accountants.

 

(f)                                   Keeping of Books.  Keep, and cause each of
its Subsidiaries to keep, proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of such Loan Party and each such Subsidiary in accordance with GAAP.

 

11

--------------------------------------------------------------------------------



 

(g)                                  Maintenance of Properties, Etc.  Maintain
and preserve, and cause each of its Subsidiaries to maintain and preserve, all
of its properties that are used or useful in the conduct of its business in good
working order and condition, ordinary wear and tear excepted and will from time
to time make or cause to be made all appropriate repairs, renewals and
replacement thereof, except in each case where failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

 

(h)                                 Further Assurances.

 

(i)                                     Promptly upon request by the Lender,
correct, and cause each Loan Party to promptly correct, any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof.

 

(ii)                                  Promptly upon request by the Lender, do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, conveyances, pledge
agreements, account control agreements, mortgages, deeds of trust, trust deeds,
assignments of leases and rents, assignments, financing statements and
continuations thereof, termination statements, notices of assignment, transfers,
certificates, assurances and other instruments as the Lender, may reasonably
require from time to time in order (A) to carry out more effectively the
purposes of the Loan Documents, (B) to the fullest extent permitted by
applicable law, to subject any Loan Party’s or any of its Subsidiaries’
properties, assets, rights or interests to the Liens now or hereafter intended
to be covered by any of the Collateral Documents, (C) to perfect and maintain
the validity, effectiveness and priority of any of the Collateral Documents and
any of the Liens intended to be created thereunder and (D) to assure, convey,
grant, assign, transfer, preserve, protect and confirm more effectively unto the
Lender the rights granted or now or hereafter intended to be granted to the
Lender under any Loan Document or under any other instrument executed in
connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.

 

(iii)                               The Loan Parties acknowledge that the Lender
may at any time in its sole discretion, file or record the Mortgages and other
Collateral Documents in such filing or recording offices as the Lender may deem
necessary or desirable in order to perfect and protect its Lien on the
collateral described therein.  Without limiting the foregoing provisions of this
Section 5.01(h), each Loan Party agrees to provide such affidavits, tax forms
and filings pertaining to any applicable documentary stamp, intangible and
mortgage recordation taxes as Lender may request in connection with such filing
or recordation.

 

SECTION 5.02  Negative Covenants.  From the date hereof until the Termination
Date, or, if later, so long as any Revolving Credit Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid (other
than contingent indemnification obligations for which no claims have been
asserted), or the Lender shall have any Revolving Credit Commitment hereunder,
no Loan Party will, at any time:

 

(a)                                 Liens, Etc.  Create, incur, assume or suffer
to exist, or permit any of its Subsidiaries to create, incur, assume or suffer
to exist, any Lien on any Mortgaged Property except:

 

(i)                                     Liens created under the Loan Documents;
and

 

(ii)                                  Permitted Liens.

 

(b)                                 Debt for Borrowed Money.  Create, incur,
assume or suffer to exist, any Debt for Borrowed Money, except:

 

12

--------------------------------------------------------------------------------



 

(i)                                     Debt for Borrowed Money under the Loan
Documents;

 

(ii)                                  Debt for Borrowed Money under the Primary
Facility;

 

(iii)                               Debt for Borrowed Money constituting letters
of credit existing on the date hereof that were not issued under the Primary
Facility, and any renewals or replacements of such letters of credit (including
any increase of any amount available to be drawn under any such letter of
credit, but reduced by the amount of any replacement letters of credit issued
under the Primary Facility);

 

(iv)                              Debt for Borrowed Money outstanding on the
date hereof and referenced in the Borrower’s Form 10-K filed for the year ending
December 31, 2018, secured by a mortgage on a single property; and

 

(v)                                 Debt for Borrowed Money owed to any other
Loan Party or any wholly-owned Subsidiary of any Loan Party, provided that, in
each case, such Debt for Borrowed Money (y) shall be on terms reasonably
acceptable to the Lender and (z) shall be evidenced by promissory notes in form
and substance satisfactory to the Lender, which promissory notes shall (unless
payable to the Borrower) by their terms be subordinated to the Obligations of
the Loan Parties under the Loan Documents.

 

(c)                                  Mergers, Etc.  With respect to any Loan
Party only, merge or consolidate with or into, or convey, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to, any Person.

 

(d)                                 Restricted Payments. Except for Restricted
Payments made by a Loan Party to another Loan Party, make any Restricted
Payments if after giving effect to such Restricted Payment, (i) the Borrower’s
Tangible Net Worth would be less than $100,000,000, or (ii) the Borrower’s
Liquidity would be less than $20,000,000.

 

SECTION 5.03   Reporting Requirements.  From the date hereof until the
Termination Date, or, if later, so long as any Revolving Credit Advance or any
other Obligation of any Loan Party under any Loan Document shall remain unpaid
(other than contingent indemnification obligations for which no claims have been
asserted), or the Lender shall have any Revolving Credit Commitment hereunder,
the Borrower will furnish to the Lender:

 

(a)                                 Default Notice.  As soon as possible and in
any event within two Business Days after a Responsible Officer becomes aware of
the occurrence of each Default, a statement of the Chief Financial Officer (or
other Responsible Officer) of the Borrower setting forth details of such Default
and the action that the Borrower has taken and proposes to take with respect
thereto.

 

(b)                                 Other Information.  Promptly upon request,
such other information respecting the business, condition (financial or
otherwise), operations, performance, properties or prospects of any Loan Party
or any of its Subsidiaries as the Lender may from time to time reasonably
request, including, without limitation, a Liquidity forecast for FVE.

 

13

--------------------------------------------------------------------------------



 

ARTICLE VI
EVENTS OF DEFAULT

 

SECTION 6.01  Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a)                                 Failure to Make Payments When Due.  (i) The
Borrower shall fail to pay any principal of any Revolving Credit Advance when
the same shall become due and payable or (ii) the Borrower shall fail to pay any
interest on any Revolving Credit Advance, or any Loan Party shall fail to make
any other payment under any Loan Document, in each case under this
clause (ii) within three (3) Business Days after the same becomes due and
payable; or

 

(b)                                 Breach of Representations and Warranties. 
Any representation or warranty made by any Loan Party (or any of its officers or
the officers of its general partner or managing member, as applicable) under or
in connection with any Loan Document or Transaction Document shall prove to have
been incorrect in any material respect when made; or

 

(c)                                  Breach of Certain Covenants.  Any Loan
Party shall fail to perform or observe any term, covenant or agreement contained
in Section 5.01(c), (d), (e) or (h), 5.02, or 5.03(a); or

 

(d)                                 Other Defaults under Loan Documents.  Any
Loan Party shall fail to perform or observe any other term, covenant or
agreement contained in any Loan Document on its part to be performed or observed
if such failure shall remain unremedied for 30 days after the earlier of the
date on which (i) a Responsible Officer becomes aware of such failure or
(ii) written notice thereof shall have been given to the Borrower by the Lender;
or

 

(e)                                  Cross Defaults.  (i) Any Loan Party or any
Subsidiary thereof shall fail to pay any principal of, premium or interest on or
any other amount payable in respect of any Material Debt when the same becomes
due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise); or (ii) any other event shall occur or
condition shall exist under any agreement or instrument relating to any Material
Debt, if (A) the effect of such event or condition is to permit the acceleration
of the maturity of such Material Debt or otherwise permit the holders thereof to
cause such Material Debt to mature, and (B) such event or condition shall remain
unremedied or otherwise uncured for a period of 30 days; or (iii) the maturity
of any such Material Debt shall be accelerated or any such Material Debt shall
be declared to be due and payable or required to be prepaid or redeemed (other
than by a regularly scheduled required prepayment or redemption), purchased or
defeased, or an offer to prepay, redeem, purchase or defease such Material Debt
shall be required to be made, in each case prior to the stated maturity thereof;
or

 

(f)                                   Insolvency Events.  Any Loan Party shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
any Loan Party seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, or other similar
official for it or for any substantial part of its property and, in the case of
any such proceeding instituted against it (but not instituted by it) that is
being diligently contested by it in good faith, either such proceeding shall
remain undismissed or unstayed for a period of 60 days or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against, or the appointment of a receiver, trustee, custodian or
other similar official

 

14

--------------------------------------------------------------------------------



 

for, it or any substantial part of its property) shall occur; or any Loan Party
shall take any corporate action to authorize any of the actions set forth above
in this subsection (f); or

 

(g)                                  Monetary Judgments.  Any judgments or
orders, either individually or in the aggregate, for the payment of money in
excess of $10,000,000 shall be rendered against any Loan Party or any Subsidiary
thereof and either (i) enforcement proceedings shall have been commenced by any
creditor upon such judgment or order or (ii) there shall be any period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; provided,
however, that any such judgment or order shall not give rise to an Event of
Default under this Section 6.01(g) if and so long as (A) the amount of such
judgment or order which remains unsatisfied is covered by a valid and binding
policy of insurance between the respective Loan Party or Subsidiary and the
insurer covering full payment of such unsatisfied amount and (B) such insurer,
has been notified, and has not disputed the claim made for payment, of the
amount of such judgment or order; or

 

(h)                                 Unenforceability of Documents.  Any material
provision of any Loan Document after delivery thereof pursuant to Section 3.01
shall for any reason (other than pursuant to the terms thereof) cease to be
valid and binding on or enforceable against any Loan Party which is party to it,
or any such Loan Party shall so state in writing; or any material provision of
any Transaction Document shall (other than pursuant to the terms thereof) cease
to be valid and binding on or enforceable against FVE or any Subsidiary that is
party to it, or FVE or such Subsidiary shall so state in writing; or

 

(i)                                     Security Failure.  Any Collateral
Document after delivery thereof pursuant to Section 3.01 shall for any reason
(other than pursuant to the terms thereof or because it has not been filed in
the appropriate filing or recording office) cease to create a valid Lien on the
Collateral purported to be covered thereby; or

 

(j)                                    Default under a Transaction Document. 
FVE or any Subsidiary thereof shall fail to perform or observe any material
term, covenant or agreement contained in any Transaction Document on its part to
be performed or observed beyond any applicable grace or notice period provided
for therein;

 

then, and in any such event, the Lender (i) may by notice to the Borrower,
declare the Revolving Credit Commitment of the Lender and the obligations of the
Lender to make Revolving Credit Advances to be terminated, whereupon the same
shall forthwith terminate, and (ii) may, by notice to the Borrower, declare the
Revolving Credit Advances, all interest thereon and all other amounts payable
under this Agreement and the other Loan Documents to be forthwith due and
payable, whereupon the Revolving Credit Advances, all such interest and all such
amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower; provided, however, that in the event of an actual or
deemed entry of an order for relief with respect to the Borrower under any
Bankruptcy Law, (y) the Revolving Credit Commitment of the Lender and the
obligation of the Lender to make Revolving Credit Advances shall automatically
be terminated and (z) the Revolving Credit Advances, all such interest and all
such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower.

 

15

--------------------------------------------------------------------------------



 

ARTICLE VII
GUARANTY

 

SECTION 7.01  Guaranty; Limitation of Liability.

 

(a)                                 Each Guarantor hereby absolutely,
unconditionally and irrevocably guarantees the punctual payment when due,
whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of each other Loan Party
now or hereafter existing under or in respect of the Loan Documents (including,
without limitation, any extensions, modifications, substitutions, amendments or
renewals of any or all of the foregoing Obligations), whether direct or
indirect, absolute or contingent, and whether for principal, interest, premiums,
fees, indemnities, contract causes of action, costs, expenses or otherwise (such
Obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, fees and expenses of counsel) incurred
by the Lender in enforcing any rights under this Agreement or any other Loan
Document.  Without limiting the generality of the foregoing, each Guarantor’s
liability shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by any other Loan Party to Lender under or in
respect of the Loan Documents but for the fact that they are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party.  This Guaranty is and constitutes a
guaranty of payment and not merely of collection.

 

(b)                                 Each Guarantor and the Lender hereby
confirms that it is the intention of all such Persons that this Guaranty and the
Obligations of each Guarantor hereunder not constitute a fraudulent transfer or
conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar foreign, federal or
state law to the extent applicable to this Guaranty and the Obligations of each
Guarantor hereunder.  To effectuate the foregoing intention, the Guarantors and
the Lender hereby irrevocably agree that the Obligations of each Guarantor under
this Guaranty at any time shall be limited to the maximum amount as will result
in the Obligations of such Guarantor under this Guaranty not constituting a
fraudulent transfer or conveyance.

 

(c)                                  Each Guarantor hereby unconditionally and
irrevocably agrees that in the event any payment shall be required to be made to
the Lender under this Guaranty or any other guaranty, such Guarantor will
contribute, to the maximum extent permitted by law, such amounts to each other
Guarantor and each other guarantor so as to maximize the aggregate amount paid
to the Lender under or in respect of the Loan Documents.

 

SECTION 7.02  Guaranty Absolute.  Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this Agreement
and the other Loan Documents, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Lender with respect thereto.  The Obligations of each Guarantor
under or in respect of this Guaranty are independent of the Guaranteed
Obligations or any other Obligations of any other Loan Party under or in respect
of this Agreement or the other Loan Documents, and a separate action or actions
may be brought and prosecuted against each Guarantor to enforce this Guaranty,
irrespective of whether any action is brought against the Borrower or any other
Loan Party or whether the Borrower or any other Loan Party is joined in any such
action or actions.  The liability of each Guarantor under this Guaranty shall be
irrevocable, absolute and unconditional irrespective of, and each Guarantor
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to, any or all of the following:

 

(i)                                     any lack of validity or enforceability
of any Loan Document or any agreement or instrument relating thereto;

 

16

--------------------------------------------------------------------------------



 

(ii)                                  any change in the time, manner or place of
payment of, or in any other term of, all or any of the Guaranteed Obligations or
any other Obligations of any other Loan Party under or in respect of the Loan
Documents, or any other amendment or waiver of or any consent to departure from
any Loan Document, including, without limitation, any increase in the Guaranteed
Obligations resulting from the extension of additional credit to the Borrower,
any other Loan Party or any of their Subsidiaries or otherwise;

 

(iii)                               any taking, exchange, release or
non-perfection of any collateral, or any taking, release or amendment or waiver
of, or consent to departure from, any other guaranty, for all or any of the
Guaranteed Obligations;

 

(iv)                              any manner of application of collateral, or
proceeds thereof, to all or any of the Guaranteed Obligations, or any manner of
sale or other disposition of any collateral for all or any of the Guaranteed
Obligations or any other Obligations of any Loan Party under the Loan Documents
or any other assets of any Loan Party or any of its Subsidiaries;

 

(v)                                 any change, restructuring or termination of
the corporate structure or existence of any Loan Party or any of its
Subsidiaries;

 

(vi)                              any failure of the Lender to disclose to any
Loan Party any information relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any other Loan
Party now or hereafter known to the Lender (each Guarantor waiving any duty on
the part of the Lender to disclose such information);

 

(vii)                           the failure of any other Person to execute or
deliver this Agreement, any other Loan Document, or any other guaranty or
agreement or the release or reduction of liability of any Guarantor or other
guarantor or surety with respect to the Guaranteed Obligations; or

 

(viii)                        any other circumstance (including, without
limitation, any statute of limitations) or any existence of or reliance on any
representation by the Lender that might otherwise constitute a defense available
to, or a discharge of, any Loan Party or any other guarantor or surety.

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Lender or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.

 

SECTION 7.03  Waivers and Acknowledgments.  (a)  Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Lender protect, secure, perfect or insure any Lien or any property subject
thereto or exhaust any right or take any action against any Loan Party or any
other Person or any collateral.

 

(b)                                 Each Guarantor hereby unconditionally and
irrevocably waives any right to revoke this Guaranty and acknowledges that this
Guaranty is continuing in nature and applies to all Guaranteed Obligations,
whether existing now or in the future.

 

(c)                                  Each Guarantor hereby unconditionally and
irrevocably waives (i) any defense arising by reason of any claim or defense
based upon an election of remedies by the Lender that in any

 

17

--------------------------------------------------------------------------------



 

manner impairs, reduces, releases or otherwise adversely affects the
subrogation, reimbursement, exoneration, contribution or indemnification rights
of such Guarantor or other rights of such Guarantor to proceed against any of
the other Loan Parties, any other guarantor or any other Person or any
collateral and (ii) any defense based on any right of set-off or counterclaim
against or in respect of the Obligations of such Guarantor hereunder.

 

(d)                                 Each Guarantor acknowledges that the Lender
may, without notice to or demand upon such Guarantor and without affecting the
liability of such Guarantor under this Guaranty, foreclose under any mortgage by
nonjudicial sale, and each Guarantor hereby waives any defense to the recovery
by the Lender against such Guarantor of any deficiency after such nonjudicial
sale and any defense or benefits that may be afforded by applicable law.

 

(e)                                  Each Guarantor hereby unconditionally and
irrevocably waives any duty on the part of the Lender to disclose to such
Guarantor any matter, fact or thing relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
the Borrower, any other Loan Party or any of their Subsidiaries now or hereafter
known by the Lender.

 

(f)                                   Each Guarantor acknowledges that it will
receive substantial direct and indirect benefits from the financing arrangements
contemplated by this Agreement and the other Loan Documents and that the waivers
set forth in Section 7.02 and this Section 7.03 are knowingly made in
contemplation of such benefits.

 

SECTION 7.04  Subrogation.  Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Borrower, any other Loan Party or any other insider
guarantor that arise from the existence, payment, performance or enforcement of
such Guarantor’s Obligations under or in respect of this Guaranty, this
Agreement or any other Loan Document, including, without limitation, any right
of subrogation, reimbursement, exoneration, contribution or indemnification and
any right to participate in any claim or remedy of the Lender against the
Borrower, any other Loan Party or any other insider guarantor or any collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from the Borrower, any other Loan Party or any other insider guarantor,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right, unless
and until all of the Guaranteed Obligations and all other amounts payable under
this Guaranty shall have been indefeasibly paid in full in cash (other than
contingent indemnification obligations for which no claims have been asserted),
and the Revolving Credit Commitment shall have expired or been terminated.  If
any amount shall be paid to any Guarantor in violation of the immediately
preceding sentence at any time prior to the latest of (a) the indefeasible
payment in full in cash of the Guaranteed Obligations and all other amounts
payable under this Guaranty, and (b) the termination of the Revolving Credit
Commitment, such amount shall be received and held in trust for the benefit of
the Lender, shall be segregated from other property and funds of such Guarantor
and shall forthwith be paid or delivered to the Lender in the same form as so
received (with any necessary endorsement or assignment) to be credited and
applied to the Guaranteed Obligations and all other amounts payable under this
Guaranty, whether matured or unmatured, in accordance with the terms of the Loan
Documents.  If (i) any Guarantor shall make payment to the Lender of all or any
part of the Guaranteed Obligations, (ii) all of the Guaranteed Obligations and
all other amounts payable under this Guaranty shall have been indefeasibly paid
in full in cash (other than contingent indemnification obligations for which no
claims have been asserted), and (iii) the termination of the Revolving Credit
Commitment shall have occurred, the Lender will, at such Guarantor’s request and
expense, execute and deliver to such Guarantor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to such Guarantor of an

 

18

--------------------------------------------------------------------------------



 

interest in the Guaranteed Obligations resulting from such payment made by such
Guarantor pursuant to this Guaranty.

 

SECTION 7.05  Indemnification by Guarantors

 

(a)                                 Without limitation on any other Obligations
of any Guarantor or remedies of the Lender under this Agreement, this Guaranty
or the other Loan Documents, each Guarantor shall, to the fullest extent
permitted by law, indemnify, defend and save and hold harmless the Lender, and
each of their affiliates and their respective officers, directors, employees,
agents and advisors (each, an “Indemnified Party”) from and against, and shall
pay on demand, any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and expenses of counsel) that
may be incurred by or asserted or awarded against any Indemnified Party in
connection with or as a result of any failure of any Guaranteed Obligations to
be the legal, valid and binding obligations of any Loan Party enforceable
against such Loan Party in accordance with their terms.

 

(b)                                 Each Guarantor hereby also agrees that no
Indemnified Party shall have any liability (whether direct or indirect, in
contract, tort or otherwise) to any of the Guarantors or any of their respective
affiliates or any of their respective officers, directors, employees, agents and
advisors, and each Guarantor hereby agrees not to assert any claim against any
Indemnified Party on any theory of liability, for special, incidental, indirect,
consequential or punitive damages arising out of or otherwise relating to the
Revolving Credit Facility, the actual or proposed use of the proceeds of the
Revolving Credit Advances, the Loan Documents or any of the transactions
contemplated by the Loan Documents.

 

SECTION 7.06  Subordination.

 

(a)                                 Each Guarantor hereby subordinates any and
all debts, liabilities and other obligations owed to such Guarantor by each
other Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations
to the extent and in the manner hereinafter set forth in this Section 7.06.

 

(b)                                 Except during the continuance of an Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor may receive
regularly scheduled payments or payments made in the ordinary course of business
from any other Loan Party on account of the Subordinated Obligations.  After the
occurrence and during the continuance of any Event of Default (including the
commencement and continuation of any proceeding under any Bankruptcy Law
relating to any other Loan Party), however, unless the Lender otherwise agrees,
no Guarantor shall demand, accept or take any action to collect any payment on
account of the Subordinated Obligations.

 

(c)                                  In any proceeding under any Bankruptcy Law
relating to any other Loan Party, each Guarantor agrees that the Lender shall be
entitled to receive payment in full in cash of all Guaranteed Obligations
(including all interest and expenses accruing after the commencement of a
proceeding under any Bankruptcy Law, whether or not constituting an allowed
claim in such proceeding (“Post Petition Interest”)) before such Guarantor
receives payment of any Subordinated Obligations.

 

(d)                                 After the occurrence and during the
continuance of any Event of Default (including the commencement and continuation
of any proceeding under any Bankruptcy Law relating to any other Loan Party),
each Guarantor shall, if the Lender so requests, collect, enforce and receive
payments on account of the Subordinated Obligations as trustee for the Lender
and deliver such payments to the Lender on account of the Guaranteed Obligations
(including all Post Petition Interest), together with any necessary endorsements
or other instruments of transfer, but without reducing or affecting in any
manner the liability of such Guarantor under the other provisions of this
Guaranty.

 

19

--------------------------------------------------------------------------------



 

(e)                                            After the occurrence and during
the continuance of any Event of Default (including the commencement and
continuation of any proceeding under any Bankruptcy Law relating to any other
Loan Party), the Lender is authorized and empowered (but without any obligation
to so do), in its discretion, (i) in the name of each Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require each Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Lender for application to the Guaranteed Obligations (including any and all Post
Petition Interest).

 

SECTION 7.07  Continuing Guaranty.  This Guaranty is a continuing guaranty and
shall (a) remain in full force and effect until the latest of (i) the
indefeasible payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty (other than contingent indemnification
obligations for which no claims have been asserted), and (ii) the termination of
the Revolving Credit Commitment, (b) be binding upon the Guarantors, their
successors and assigns and (c) inure to the benefit of and be enforceable by the
Lender and its successors, transferees and assigns.

 

ARTICLE VIII

MISCELLANEOUS

 

SECTION 8.01  Amendments, Etc.  No amendment of any provision of this Agreement
or any other Loan Document shall in any event be effective unless the same shall
be in writing and signed by the Lender and the Borrower or any applicable Loan
Party.  No waiver of any provision of this Agreement or any other Loan Document,
nor consent to any departure by any Loan Party therefrom, shall in any event be
effective unless the same shall be in writing and signed (or, in the case of the
Collateral Documents, consented to) by the Lender and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

SECTION 8.02  Notices, Etc.

 

(a)                                           All notices required or permitted
to be sent hereunder shall be deemed to have been given for all purposes of this
Agreement upon the date of electronic confirmation of delivery sent by the
sender’s machine or computer, in the case of a notice by telecopier or
electronic mail, and, in all other cases, upon the date of receipt or refusal,
except that whenever under this Agreement a notice is either received on a day
which is not a Business Day or is required to be delivered on or before a
specific day which is not a Business Day, the day of receipt or required
delivery shall automatically be extended to the next Business Day; provided,
however, that notices and communications to the Lender pursuant to Article II or
pursuant to the Collateral Documents shall not be effective until received by
the Lender.

 

(b)                                           All such notices shall be
addressed,

 

if to any Loan Party, to:

 

Five Star Senior Living Inc.
400 Centre Street
Newton, Massachusetts 02458
Attn:  Katherine E. Potter, President
Telecopier No. (617) 796-8227
E-Mail:  kpotter@5ssl.com

 

with a copy to:

 

20

--------------------------------------------------------------------------------



 

Ropes & Gray LLP
1211 Avenue of the Americas
New York, New York 10036-8704
Attn:  Stephen Moeller-Sally
E-Mail:  ssally@ropesgray.com

 

If to the Lender, to:

 

Senior Housing Properties Trust
Two Newton Place, Suite 300
255 Washington Street
Newton, Massachusetts 02458
Attn:  Jennifer F. Francis, President
E-Mail:  JFrancis@rmrgroup.com

 

with a copy to:

 

Sullivan & Worcester LLP
One Post Office Square
Boston, Massachusetts  02109
Attn:  Nicole Rives
E-Mail:  nrives@sandw.com

 

(c)                                            By notice given as herein
provided, the parties and their respective successors and assigns shall have the
right from time to time and at any time during the term of this Agreement to
change their respective addresses effective upon receipt by the other parties of
such notice.

 

SECTION 8.03  No Waiver; Remedies.  No failure on the part of the Lender to
exercise, and no delay in exercising, any right hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right.  The remedies herein provided are cumulative and
not exclusive of any remedies provided by law.

 

SECTION 8.04  Costs and Expenses.

 

(a)                                           Each Loan Party agrees jointly and
severally to pay on demand all reasonable out-of-pocket costs and expenses of
the Lender in connection with the enforcement (whether through negotiations,
legal proceedings or otherwise) of the Loan Documents, whether in any action,
suit or litigation, or any bankruptcy, insolvency or other similar proceeding
affecting creditors’ rights generally (including, without limitation, the
reasonable fees and expenses of counsel for the Lender with respect thereto).

 

(b)                                           Except as set forth in
Section 8.04(a), each party hereto shall bear its own costs of preparing,
executing and delivering and administering the Loan Documents; (including,
without limitation, in the case of the Lender, (A) all due diligence, collateral
review, transportation, computer, duplication, appraisal, audit, insurance,
consultant, search, filing and recording fees and expenses, and (B) the
reasonable fees and expenses of counsel for the Lender with respect thereto
(including, without limitation, with respect to reviewing and advising on any
matters required to be completed by the Loan Parties on a post-closing basis),
with respect to advising the Lender as to its rights and responsibilities, or
the perfection, protection or preservation of rights or interests, under the
Loan Documents).

 

21

--------------------------------------------------------------------------------



 

(c)                                            Each Loan Party agrees to
indemnify, defend and save and hold harmless each Indemnified Party from and
against, and shall pay on demand, any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or by
reason of (including, without limitation, in connection with any investigation,
litigation or proceeding or preparation of a defense in connection therewith)
(i) the Revolving Credit Facility, the actual or proposed use of the proceeds of
the Revolving Credit Advances, the Loan Documents or any of the transactions
contemplated thereby or (ii) the actual or alleged presence of Hazardous
Materials on any property of any Loan Party or any of its Subsidiaries or any
Environmental Action relating in any way to any Loan Party or any of its
Subsidiaries, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct.  In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 8.04(c) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors or an Indemnified Party, whether or not any Indemnified Party is
otherwise a party thereto and whether or not the transactions contemplated by
the Loan Documents are consummated.  Each Loan Party also agrees not to assert
any claim against the Lender or any of its affiliates, or any of their
respective officers, directors, employees, agents and advisors, on any theory of
liability, for special, indirect, incidental, consequential or punitive damages
arising out of or otherwise relating to the Revolving Credit Facility, the
actual or proposed use of the proceeds of the Revolving Credit Advances the Loan
Documents or any of the transactions contemplated by the Loan Documents.

 

(d)                                           Without prejudice to the survival
of any other agreement of any Loan Party hereunder or under any other Loan
Document, the agreements and obligations of the Borrower and the other Loan
Parties contained in Section 7.05 and this Section 8.04 shall survive the
payment in full of principal, interest and all other amounts payable hereunder
and under any of the other Loan Documents.

 

SECTION 8.05  Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrower, each Guarantor named on the signature
pages hereto and the Lender and thereafter shall be binding upon and inure to
the benefit of the Borrower, the Guarantors named on the signature pages hereto
and the Lender and their respective successors and assigns, except that neither
the Borrower nor any other Loan Party shall have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Lender.

 

SECTION 8.06  Assignments.

 

(a)                                           The Lender may assign to one or
more Persons all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Revolving Credit
Commitment and the Revolving Credit Advances owing to it) with the consent of
the Borrower, except that the Borrower’s consent shall not be required for
assignments (i) following and during the continuance of an Event of Default,
(ii) to an Affiliate of the Lender or (ii) to any successor of the Lender in
connection with a merger involving the Lender or a sale of substantially all of
the Lender’s assets.

 

(b)                                           The Lender may, in connection with
any assignment or proposed assignment pursuant to this Section 8.06, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Loan Parties (or any of them) furnished to the Lender by or on
behalf of any Loan Party.

 

22

--------------------------------------------------------------------------------



 

(c)                                            Notwithstanding any other
provision set forth in this Agreement, the Lender may at any time pledge or
assign, or grant a security interest in all or any portion of its rights under
this Agreement.

 

SECTION 8.07  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery of
an executed counterpart of a signature page to this Agreement by telecopier or
by email with a pdf or similar attachment shall be effective as delivery of an
original executed counterpart of this Agreement.

 

SECTION 8.08  Severability.  In case one or more provisions of this Agreement or
the other Loan Documents shall be invalid, illegal or unenforceable in any
respect under any applicable law, the validity, legality and enforceability of
the remaining provisions contained herein or therein shall not be affected or
impaired thereby.

 

SECTION 8.09  Usury Not Intended.  It is the intent of the Borrower and the
Lender in the execution and performance of this Agreement and the other Loan
Documents to contract in strict compliance with applicable usury laws, including
conflicts of law concepts, governing the Revolving Credit Advances of the Lender
including such applicable laws of The Commonwealth of Massachusetts and the
United States of America from time to time in effect.  In furtherance thereof,
the Lender and the Borrower stipulate and agree that none of the terms and
provisions contained in this Agreement or the other Loan Documents shall ever be
construed to create a contract to pay, as consideration for the use forbearance
or detention of money, interest at a rate in excess of the Maximum Rate and that
for purposes hereof “interest” shall include the aggregate of all charges which
constitute interest under such laws that are contracted for, taken, charged,
received, reserved or paid under this Agreement; and in the event that,
notwithstanding the foregoing, under any circumstances the aggregate amounts
contracted for, taken, charged, received, reserved or paid on the Revolving
Credit Advances, include amounts which, by applicable law, are deemed interest
which would exceed the Maximum Rate, then such excess shall be deemed to be a
mistake and, the Lender receiving the same shall credit the same on the
principal of the Obligations of the Borrower under the Loan Documents (or if
such Obligations shall have been paid in full, refund said excess to the
Borrower).  In the event that the Obligations of the Borrower under the Loan
Documents are accelerated by reason of any Event of Default under this Agreement
or otherwise, or in the event of any required or permitted prepayment, then such
consideration that constitutes interest may never include more than the Maximum
Rate and excess interest, if any, provided for in this Agreement or otherwise
shall be canceled automatically as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited on the principal of the
Obligations of the Borrower under the Loan Documents (or, if such Obligations
shall have been paid in full, refunded to the Borrower).  In determining whether
or not the interest paid or payable under any specific contingencies exceeds the
Maximum Rate, the Borrower and the Lender shall to the maximum extent permitted
under applicable law amortize, prorate, allocate and spread in equal parts
during the period of the full stated term of the Revolving Credit Facility all
amounts considered to be interest under applicable law at any time contracted
for, taken, charged, received, reserved or paid in connection with the
Obligations of the Loan Parties under the Loan Documents.  The provisions of
this Section shall control over all other provisions of this Agreement or the
other Loan Documents which may be in apparent conflict herewith.

 

SECTION 8.10  Release of Collateral.  Upon the latest to occur of (i) the
indefeasible payment in full in cash of the Secured Obligations (other than
contingent indemnification obligations for which no claims have been asserted)
and (ii) the termination of the Revolving Credit Commitment, the Liens granted
by the Collateral Documents shall terminate and all rights to the Collateral
shall revert to the applicable Loan Party.  Upon any such termination, the
Lender will, at the Borrower’s expense,

 

23

--------------------------------------------------------------------------------



 

execute and deliver to the applicable Loan Parties such documents as such Loan
Parties shall reasonably request to evidence such termination.

 

SECTION 8.11  Arbitration.  The provisions of Section 6.1 of the Transaction
Agreement are incorporated by reference into this Agreement in their entirety,
mutatis mutandis.

 

SECTION 8.12  Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the law of The Commonwealth of Massachusetts.

 

SECTION 8.13  No Fiduciary Duties.  Each Loan Party agrees that nothing in the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between the Lender, or
any affiliate thereof, on the one hand, and such Loan Party, its stockholders or
its affiliates, on the other.  The Loan Parties agree that the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions. 
Each Loan Party agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto.

 

SECTION 8.14  LIABILITY OF TRUSTEES, ETC.  THE PARTIES HERETO ACKNOWLEDGE AND
AGREE AS FOLLOWS:

 

THE AMENDED AND RESTATED DECLARATION OF TRUST ESTABLISHING SNH, DATED SEPTEMBER
20, 1999, A COPY OF WHICH, TOGETHER WITH ALL AMENDMENTS THERETO (THE
“DECLARATION”), IS DULY FILED IN THE OFFICE OF THE STATE DEPARTMENT OF
ASSESSMENTS AND TAXATION OF MARYLAND, PROVIDES THAT THE NAME “SENIOR HOUSING
PROPERTIES TRUST” REFERS TO THE TRUSTEES UNDER THE DECLARATION COLLECTIVELY AS
TRUSTEES, BUT NOT INDIVIDUALLY OR PERSONALLY, AND THAT NO TRUSTEE, OFFICER,
SHAREHOLDER, EMPLOYEE OR AGENT OF SNH SHALL BE HELD TO ANY PERSONAL LIABILITY,
JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, SNH. ALL PERSONS
DEALING WITH SNH, IN ANY WAY, SHALL LOOK ONLY TO THE ASSETS OF SNH FOR THE
PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.

 

[Balance of page intentionally left blank]

 

24

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or representatives thereunto duly authorized, as of
the date first above written.

 

 

BORROWER:

 

 

 

FIVE STAR SENIOR LIVING INC.,

 

a Maryland corporation

 

 

By:

/s/ Katherine Potter

 

Name: Katherine Potter

 

Title: President

 

 

GUARANTORS:

 

 

FIVE STAR QUALITY CARE — NS OWNER, LLC,
a Maryland limited liability company

 

 

By:

/s/ Katherine Potter

 

Name: Katherine Potter

 

Title: President

 

 

FIVE STAR QUALITY CARE — NS OPERATOR, LLC,
a Maryland limited liability company

 

 

By:

/s/ Katherine Potter

 

Name: Katherine Potter

 

Title: President

 

 

FIVE STAR QUALITY CARE — OBX OWNER, LLC,
a Maryland limited liability company

 

 

By:

/s/ Katherine Potter

 

Name: Katherine Potter

 

Title: President

 

 

FIVE STAR QUALITY CARE — OBX OPERATOR, LLC,
a Maryland limited liability company

 

 

By:

/s/ Katherine Potter

 

Name: Katherine Potter

 

Title: President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

MORNINGSIDE OF GREENSBORO, LLC,

 

a Delaware limited liability company

 

 

By:

/s/ Katherine Potter

 

 

Name: Katherine Potter

 

 

Title: President

 

 

 

MORNINGSIDE OF ALABAMA, L.P.

 

a Delaware limited partnership

 

By:

LifeTrust America, Inc., a Tennessee corporation,

 

 

as its general partner

 

 

By:

/s/ Katherine Potter

 

 

Name: Katherine Potter

 

 

Title: President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

LENDER:

 

 

 

SENIOR HOUSING PROPERTIES TRUST

 

 

 

By:

/s/ Jennifer F. Francis

 

 

Name: Jennifer F. Francis

 

 

Title: President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

SCHEDULE I

 

Mortgaged Properties

 

Owner

 

Property

Morningside of Alabama, L.P.

 

Morningside of Auburn
871 Twin Forks Avenue
Auburn, AL 36830

Five Star Quality Care — OBX Owner, LLC

 

Carriage House Senior Living Community
3896 North Elm Street
Greensboro, NC 27455

Morningside of Greensboro, LLC

 

Morningview at Irving Park
3200 North Elm Street
Greensboro, NC 27408

Five Star Quality Care — OBX Owner, LLC

 

Forest Heights Senior Living Community
2500 Polo Ridge Court
Winston-Salem, NC 27106

Five Star Quality Care - NS Owner, LLC

 

The Devon Senior Living
445 North Valley Forge Road
Devon, PA 19333

Five Star Quality Care - OBX Owner, LLC

 

The Legacy of Anderson Senior Living Community
3501 North Highway 81
Anderson, South Carolina 29621

 

--------------------------------------------------------------------------------